Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 5, 2021 has been entered.
Claims 1-2 and 4-20 are objected to because of the following informalities:  At the end of line 8 in claim 1, the word –and—should be inserted since the next “comparing” step of the method is the last step. On line 3 of claim 6, the phrase “comparing at least a second result of a second equation” should be changed to –comparing at least a result of a second equation—so as to avoid confusion with the “second result” recited in claim 1. On the last line of claim 12, the phrase “human patient)” should be changed to –human patient--. On line 3 of claim 16, the phrase “to compare at least a second result of a second equation” should be changed to –to compare at least a result of a second equation-- so as to avoid confusion with the “second result” recited in claim 12. On line 3 of claim 17, the phrase “to compare at least a second result of a second equation” should be changed to –to compare at least a result of a second equation-- so as to avoid confusion with the “second result” recited in claim 12. On line 7 of claim 17, the phrase “wherein said other predetermined value is another” should be changed to –wherein said at least one other predetermined value is another—so as to use the same terminology as recited earlier in the claim.  Appropriate correction is required.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) the natural correlation or phenomenon between normalized ratios of metabolites comprising at least Dodecanedioylcarnitine and Lysophosphatidylcholine present in a blood sample from a subject and a presence of or a risk of pancreatic cancer in the subject. This judicial exception is not integrated into a practical application because the claims do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment or field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps in the method concerning sample gathering, measurement of the metabolites comprising at least Dodecanedioylcarnitine and Lysophosphatidylcholine in the blood sample using known techniques such as chromatography and mass spectrometry, normalizing the 
In Mayo v. Prometheus Laboratories, the Supreme Court held that the relationships between concentrations of certain metabolites in the blood and the likelihood that a thiopurine drug dosage will prove ineffective or cause harm are not themselves patent eligible.  The claimed processes are likewise not patent-eligible unless they have additional features that provide practical assurance that the processes are genuine applications of those laws rather than drafting efforts designed to monopolize the correlations.  The additional steps in the claimed processes here are not themselves natural laws, but neither are they sufficient to transform the nature of the claims.
Claims, particularly process claims, cannot be directed to such ineligible subject matter.  In addition, to be patent eligible, a claim that includes an exception should include other elements or combination of elements such that, in practice, the claimed product or process amounts to significantly more than a law of nature, a natural phenomenon, or an abstract idea with conventional steps specified at a high level of generality appended thereto.
In the instant case, the claims recite two different types of judicial exceptions. First, the claims recite the natural correlation between metabolites comprising at least Dodecanedioylcarnitine and Lysophosphatidylcholine in a blood sample from a subject and a presence or risk of pancreatic cancer in the subject. The detection of Dodecanedioylcarnitine and Lysophosphatidylcholine, and the determination of a relationship between these metabolites in a blood sample from a subject and a presence or risk of pancreatic cancer in the subject are not considered to be significantly more than the natural phenomenon itself.  The relationship in principle and in nature apart from any human action.  The relationship between the metabolites and a risk of pancreatic cancer in a subject is a natural consequence of pancreatic cancer in the body of the subject. Second, the claims recite the judicial exception of several abstract ideas comprising normalization of the measured levels of the metabolites comprising Dodecanedioylcarnitine and Lysophosphatidylcholine, calculation of a ratio of the normalized levels, and comparison of an equation comprising the ratio to at least one predetermined value, wherein the at least one predetermined value is as defined in claims 1 and 12. These steps fall under the “mathematical concepts” as well as “mental process” umbrella of an abstract idea. These judicial exceptions are not integrated into a practical application because making a diagnosis and a prognosis based on the arithmetic calculations merely constitute converting the abstract ideas into information that is understandable to a human patient. 
When considering the claims under the 2019 Revised Patent Subject Matter Eligibility Guidance (January 2019), it is noted that the claims meet step 1 of the guidance since the claims are directed to one of the statutory categories of invention (i.e. are directed to a process and a machine or manufacture). The claims meet prong one of revised step 2A since the claims recite a natural phenomenon between metabolites comprising Dodecanedioylcarnitine and Lysophosphatidylcholine, and a risk of pancreatic cancer in a subject, which constitutes a judicial exception. The claims also recite the abstract ideas comprising mathematical calculations involved in normalizing measured values of the metabolites, calculating a ratio of the normalized values, solving an equation comprising the ratio, comparison of a result of the equation to a predetermined value, and making a diagnosis and prognosis of pancreatic cancer based upon the comparison, which are also judicial exceptions. The claims do not meet prong two of revised whether chemotherapy, radiation therapy or hormonal therapy (claims 1, 9, 11-12, 19 and 20) will likely result in pathological complete remission (pCR) and should be used to treat the human patient, does not constitute a practical application of the judicial exceptions recited in the claims since this type of prognosis is only a mental step of suggesting whether a particular treatment should be given to a patient and whether a particular treatment is expected to be effective in the patient rather than an actual administration of a treatment to the patient. In order for a treatment or prophylaxis step in a claim including judicial exceptions such as a natural correlation to be a practical application of the judicial exceptions under prong two of revised step 2A, the administration of a particular treatment or prophylaxis for a disease or medical condition must be recited. The mere mental determination of whether a treatment such as chemotherapy, radiation therapy or hormonal therapy will be effective to result in pathological complete remission only has a nominal or insignificant relationship to the judicial exceptions administering some type of medication or treatment (i.e.  chemotherapy, radiation therapy or hormonal therapy) to the patient. With regards to claims 6, 16 and 17, the steps of measuring additional metabolites comprising propenoylcarnitine and hexenoylcarnitine, and correlating ratios of these additional metabolites and Dodecanedioylcarnitine to a risk of pancreatic cancer in a human patient only constitutes the judicial exception of a natural correlation. With regards to claims 12-20, the use of a computing system comprising at least one memory device for storing machine readable instructions to perform the method does not integrate the judicial exceptions in the claims into a practical application since this step merely amounts to adding a generic computer, generic computer components or a programmed computer to perform the method, and does not constitute a particular machine or manufacture for unconventionally performing the method. 
The claims also do not meet step 2B of the guidance since the additional elements in the claims concerning sample gathering, measurement of the metabolites comprising at least Dodecanedioylcarnitine and Lysophosphatidylcholine in the blood sample using known techniques such as chromatography and mass spectrometry, normalizing the amounts of the measured metabolites, determining a ratio of the normalized metabolites, and comparing the measured ratio to a predetermined reference value are all well-understood, conventional and routine sample analysis steps that must be taken by those of skill in the art in order to establish the conditions under which the natural correlation exists.  The comparison to a predetermined reference value in the testing directly integrates the law of nature.  The step of comparison to a predetermined reference value is typically taken by those in the field to perform testing of a sample and does not add anything substantial to the method recited in the claims.  Therefore, 
Applicant's arguments filed March 5, 2021 have been fully considered but they are not persuasive.
The previous rejections of the claims under 35 USC 112(b) made in the final Office action mailed on September 18, 2020 have been withdrawn in view of the amendments made to the claims. However, some of the claims are objected to for minor informalities, as noted above. 
Applicants argue the rejection of the claims under 35 USC 101 by stating that the claims now recite a particular treatment of a patient by reciting “assessing and treating a human patient for pancreatic cancer” where a determination is made as to “whether chemotherapy will likely result in pathological complete remission (pCR)”. Applicants argue that the claims now recite determining a viability of treatment of pancreatic cancer in a patient, which is a likelihood of responding to chemotherapy, radiation therapy or hormonal therapy, and this limitation provides a “particular treatment” to a patient. These arguments are not persuasive since the claims do not recite an actual particular treatment of the human patient, but rather only recite a determination of whether a treatment such as chemotherapy, radiation therapy or hormonal therapy would be effective in the patient to cause pathological complete remission (pCR). The recitation of determining a viability of treatment in the claims, wherein the viability of treatment comprises determining whether chemotherapy, radiation therapy or hormonal therapy (claims 1, 9, 11-12, 19 and 20) will likely result in pathological complete remission (pCR) and should be suggesting whether a particular treatment should be given to a patient and whether a particular treatment is expected to be effective in the patient rather than an actual administration of the treatment to the patient. In order for a treatment or prophylaxis step in a claim including judicial exceptions such as a natural correlation to be a practical application of the judicial exceptions under prong two of revised step 2A of the 35 USC 101 eligibility guidelines, an actual administration of a particular treatment or prophylaxis for a disease or medical condition must be recited. The mere mental determination of whether a treatment such as chemotherapy, radiation therapy or hormonal therapy will be effective to result in pathological complete remission only has a nominal or insignificant relationship to the judicial exceptions recited in the claims, and constitutes only mere extra-solution activity or field of use since this determination is not an actual treatment of the patient by administering some type of medication or treatment (i.e.  chemotherapy, radiation therapy or hormonal therapy) to the patient.
For the above reasons, Applicants’ arguments are not persuasive. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        March 17, 2021